Exhibit 10.35




FIRST AMENDMENT TO LEASE


THIS FIRST AMENDMENT TO LEASE (this "Amendment") is dated solely for reference
purposes as of June 9, 2014, between The Northwestern Mutual Life Insurance
Company, a Wisconsin corporation ("Landlord"), and Zebra Technologies
Corporation, a Delaware corporation ("Tenant").


R E C I T A L S


A.    Landlord and Tenant entered into a certain Lease, dated as of November 15,
2013 (the "Lease"). Under the terms of the Lease, Landlord agreed to lease to
Tenant space stipulated to contain 230,870 rentable square feet (the "Initial
Premises") in the building commonly known as Three Overlook Point located at
Three Overlook Point, Lincolnshire Corporate Center, Lincolnshire, Illinois
30069 (the "Building").


B.    Tenant notified Landlord that Tenant had exercised the Zebra Sublease
Expansion Option to include in the Zebra Sublease Premises all of the rentable
space on the 5th floor of the Building. Pursuant to Section 43(j) of the Lease,
Tenant’s exercise of the Zebra Sublease Expansion Option under the Zebra
Sublease is deemed to be an exercise of the Right of First Offer under the Lease
for the same space.


C.    The parties desire to amend the Lease to provide for the expansion of the
Premises to include all rentable space on the 5th floor of the Building mutually
stipulated to contain 52,387 rentable square feet and currently known as
Suite 500 as outlined on the diagram attached as Exhibit A (the "Expansion
Premises") on the terms and conditions set forth in this Amendment, and certain
other agreements, all as set forth in and subject to the terms and conditions
contained in this Amendment.


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties agree as follows:


1.    Capitalized Terms. All capitalized terms which are not specifically
defined in this Amendment and which are defined in the Lease will have the same
meaning for purposes of this Amendment as they have in the Lease.


2.    Expansion Premises. The parties acknowledge that Section 43 (Right of
First Offer) specified the area of the Potential Offer Space, and that the
Expansion Premises includes all of the Potential Offer Space, but that the
rentable area of the Expansion Premises is now mutually stipulated to be 52,387
rentable square feet. Effective as of the Expansion Effective Date (defined
below) and through the last day of the Term, Landlord leases to Tenant, and
Tenant leases from Landlord, the Expansion Premises on the terms set forth in
the Lease as amended hereby. The "Expansion Effective Date" means March 1, 2017.


Effective as of the Expansion Effective Date:


(a)    except as otherwise provided in this Amendment, all references in the
Lease and this Amendment to the term "Premises" will include the Expansion
Premises;


(b)    all references in the Lease to the rentable square footage of the
Premises will be deemed to be 230,870 rentable square feet in the Initial
Premises and 52,387 rentable square feet in the Expansion Premises, for a total
of 283,257 rentable square feet; and


(c)    Tenant’s Proportionate Share will be deemed to be 100% (283,257 rentable
square feet in the Premises divided by 283,257 rentable square feet in the
Building).


3.    Rental.


(a)    The monthly amount of Base Rent applicable to the Expansion Premises and
the Initial Premises, and the portion of the Term during which such monthly
amount of Base Rent is payable will be determined from the following table. For
convenience and ease of reference, the annual rental rate for the computation of
Base Rent and the annual Base Rent also are set forth in tabular form with the
annual Base


1

--------------------------------------------------------------------------------

Exhibit 10.35




Rent equaling the monthly Base Rent multiplied by 12. In the case of any
conflict or inconsistency between the monthly Base Rent installment and the
other illustrative figures set forth in tabular form or in any computations
utilizing such figures, the monthly Base Rent installment so specified shall be
controlling and conclusive.


a1042image1a01.jpg [a1042image1a01.jpg]


(a)    The provisions of Section 1(b) (Rent Abatement) of the Lease will apply
to the Expansion Premises in addition to the Initial Premises.


4.    Preparation and Condition of Expansion Premises.


(a)    In the Schedule of Significant Terms of the Lease, the definitions of
Allowance and Additional Allowance are hereby replaced by the following:


Allowance:


$12,328,905 ((i) $11,493,585 ($45 x 255,413 rsf (Premises excluding lower
level)); + (ii) $835,320 ($30 x 27,844 rsf (lower level Premises))) [See Exhibit
D]


Additional Allowance:
$1,892,406.11 (i.e., (i) $1,580,625.21 attributable to the Initial Premises; +
(ii) $311,780.90 attributable to the Expansion Premises) [See Exhibit D]





(a)    The Work Letter attached as Exhibit D to the Lease is hereby replaced
with the Work Letter attached as Exhibit D hereto, and all references in the
Lease or this Amendment to the “Work Letter” will refer to the replacement Work
Letter attached hereto as Exhibit D. The Work Letter attached hereto as
Exhibit D will apply to the Initial Premises and Expansion Premises
collectively. Except as expressly set forth in the Work Letter attached hereto
as Exhibit D, Landlord is leasing the Expansion Premises to Tenant "as is,"
without any representations or warranties of any kind (including, without
limitation, any express or implied warranties of merchantability, fitness or
habitability).


(b)    Tenant's taking possession of the Expansion Premises shall be conclusive
evidence against Tenant, and upon said taking of possession Tenant shall execute
an agreement with Landlord stating that, the Expansion Premises were then in
good order and satisfactory condition, excluding latent defects (other than
latent (or other) defects in the Tenant Work); the parties acknowledge that such
taking of possession will occur before the Commencement Date of the Term of this
Lease. No promises of the Landlord to alter, remodel, improve, repair, decorate,
or clean the Expansion Premises or any part thereof have been made, and no
representation respecting the condition of the Expansion Premises, the Building,
or the Land, has been made to Tenant by or on behalf of Landlord except to the
extent expressly set forth herein, or in the Work Letter attached hereto.




2

--------------------------------------------------------------------------------

Exhibit 10.35




5.    Other Lease Provisions.


(a)    Section 2(a)(iii) (Expenses) of the Lease is hereby modified by replacing
clause (xiv) therein with the following: “(xiv) the costs of maintaining,
operating, and repairing the Building Monument Sign (as defined in Section 41),
the Access System (as defined in the Work Letter), and any Building lobby
directory”.


(b)    Section 41 (Building Monument Sign) of the Lease is hereby modified to
replace the first grammatical paragraph thereof with the following:


Landlord agrees that, subject to the terms and conditions set forth in this
Section 41, Tenant will have the right, at Tenant’s sole cost and expense, to
install a single-tenant monument sign in a location on the Land reasonably
designated by Landlord and reasonably approved by Tenant (the “Building Monument
Sign”), and in such event, Tenant will be permitted to attach a sign (“Tenant’s
Sign Panel”) consisting of Tenant’s name and corporate logo on the slot
allocated thereon to Tenant, in each case subject to all applicable governmental
laws, rules and regulations. Tenant will be responsible for all costs in
connection with Tenant’s Sign Panel, including, without limitation, the cost of
design, construction, maintenance, operation and removal at the end of the Term.
Tenant’s Sign Panel and the design and appearance thereof will and subject to
the prior written approval by Landlord, which approval will not be unreasonably
withheld or delayed However, Tenant may apply a portion of the Allowance toward
Tenant’s reasonable, actual out-of-pocket costs incurred with respect to the
initial construction and installation of the Building Monument Sign and the
initial design, purchase, and installation of Tenant’s Sign Panel. The following
terms and conditions will apply to the Building Monument Sign:


In addition, subsection (h) of Section 41 of the Lease is hereby deleted.


(c)    Section 42 (Hewitt Second Amendment) of the Lease is of no force or
effect.


(d)    Section 43 (Right of First Offer) of the Lease is hereby deleted in its
entirety.


6.    Authority; Not Restricted. Landlord and Tenant each represent and warrant
to the other that this Amendment has been duly authorized, executed and
delivered by and on behalf of each party hereto and constitutes the valid and
binding agreement of Landlord and Tenant in accordance with the terms hereof.
Tenant warrants and represents to Landlord that Tenant is not, and shall not
become, a person or entity with whom Landlord is restricted from doing business
under regulations of the Office of Foreign Asset Control ("OFAC") of the
Department of the Treasury (including, but not limited to, those named on OFAC's
Specially Designated and Blocked Persons list) or under any statute, executive
order (including, but not limited to, the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transaction or be otherwise associated with
such persons or entities.


7.    Real Estate Brokers. Neither Landlord nor Tenant has dealt with any broker
or agent in connection with the negotiation or execution of this Amendment,
other than Jones Lang LaSalle Midwest LLC, representing Tenant (the "Broker"),
whose commission shall be paid by Landlord pursuant to separate written
agreement. Tenant and Landlord shall each indemnify the other against all costs,
expenses, attorneys’ fees, liens and other liability for commissions or other
compensation claimed by any other broker or agent claiming the same by, through,
or under the indemnifying party.


8.    Stipulation. The Premises are stipulated for all purposes to contain the
number of rentable square feet as set forth in this Amendment. Unless otherwise
expressly provided herein, any statement of square footage set forth in this
Amendment, or that may have been used in calculating rental, is an approximation
which Landlord and Tenant agree is reasonable and the rental based thereon is
not subject to revision whether or not the actual square footage is more or
less.




3

--------------------------------------------------------------------------------

Exhibit 10.35




9.    Counterparts. This Amendment may be executed in any number of counterparts
and by each of the undersigned on separate counterparts, and each such
counterpart will be deemed to be an original, but all such counterparts will
together constitute but one and the same Amendment.


10.    Time of Essence. Time is of the essence of this Amendment.


11.    No Offer. Submission of this instrument for examination or negotiation
will not bind Landlord, and no obligation on the part of Landlord will arise
until this Amendment is executed and delivered by both Landlord and Tenant.


12.    Entire Agreement. This Amendment and the Lease contain all the terms,
covenants, conditions and agreements between Landlord and Tenant relating to the
expansion of the Premises and the other matters provided for in this instrument.
No prior or other agreement or understanding pertaining to such matters other
than the Lease will be valid or of any force or effect. This Amendment may only
be modified by an agreement in writing signed by Landlord and Tenant.


13.    No Presumption. Landlord and Tenant understand, agree and acknowledge
that (1) this Amendment has been freely negotiated by both parties, and (2) in
any controversy, dispute or contest over the meaning, interpretation, validity
or enforceability of this Amendment or any of its terms or conditions, there
will be no inference, presumption or conclusion drawn whatsoever against either
party by virtue of that party having drafted this Amendment or any portion
thereof.


14.    Limitation on Liability. The liability of Landlord to Tenant under this
Amendment will be limited as provided in Section 35 of the Lease, which Section
is incorporated herein by reference as though fully set forth herein.


[remainder of this page left intentionally blank]





15.    Lease in Full Force and Effect. As modified hereby, the Lease and all of
the terms and provisions thereof remain in full force and effect and are
incorporated herein as if herein fully recited.


TENANT: Zebra Technologies Corporation, a Delaware corporation




By: /s/ Todd Naughton


Name: Todd Naughton


Title: Vice President, Finance


Date: June 16, 2014


LANDLORD: The Northwestern Mutual Life Insurance Company, a Wisconsin
corporation


By: NORTHWESTERN MUTUAL REAL ESTATE INVESTMENTS, LLC, a Delaware limited
liability company, its wholly-owned affiliate and authorized representative




By: /s/ Gary R. Schirmers
Name: Gary R. Schirmers
Title: Director – Field Asset Management
Date: June 17, 2014


 











4